Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered June 23, 1988, convicting him of attempted sodomy in the first degree, attempted rape in the first degree and *512sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The charge, when read as a whole, conveyed to the jury the People’s burden of proving beyond a reasonable doubt each and every element of the crimes charged (see, CPL 300.10 [2]; People v Dengler, 109 AD2d 847). The inclusion of the language "reasonable probability” in describing an attempt did not confuse the jurors or dilute the People’s burden of proof (see, People v Rizzo, 246 NY 334, 337; People v Williams, 124 AD2d 615, 616).
Furthermore, we find that the sentence was neither harsh nor excessive. Mangano, P. J., Fiber, O’Brien and Ritter, JJ., concur.